Exhibit 10.1

PHILIP MORRIS INTERNATIONAL INC.

2008 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

FOR PHILIP MORRIS INTERNATIONAL INC. COMMON STOCK

(February 4, 2009)

PHILIP MORRIS INTERNATIONAL INC. (the “Company”), a Virginia corporation, hereby
grants to the employee identified in the 2009 Restricted Stock Award section of
the Award Statement (the “Employee”) under the Philip Morris International Inc.
2008 Performance Incentive Plan (the “Plan”) a Restricted Stock Award (the
“Award”) dated February 4, 2009 (the “Award Date”) with respect to the number of
shares set forth in the 2009 Restricted Stock Award section of the Award
Statement (the “Shares”) of the Common Stock of the Company (the “Common
Stock”), all in accordance with and subject to the following terms and
conditions:

1. Book Entry Registration. The Shares shall be evidenced by a book entry
account maintained by the Company’s Transfer Agent for the Common Stock. Upon
the vesting of Shares, no certificates will be issued except upon a separate
written request made to such Transfer Agent or other agent as determined by the
Company.

2 Restrictions. Subject to Section 3 below, the restrictions on the Shares shall
lapse and the Shares shall vest on the Vesting Date set forth in the 2009
Restricted Stock Award section of the Award Statement (the “Vesting Date”),
provided that the Employee remains an employee of the PMI Group during the
entire period commencing on the Award Date and ending on the Vesting Date.

3. Termination of Employment Before Vesting Date. In the event of the
termination of the Employee’s employment with the PMI Group prior to the Vesting
Date due to death or Disability, or upon the Employee reaching eligibility for
Normal Retirement, the restrictions on the Shares shall lapse and the Shares
shall become fully vested on the date of death, Disability, or eligibility for
Normal Retirement.

If the Employee’s employment with the PMI Group is terminated for any reason
other than death or Disability or Normal Retirement prior to the Vesting Date,
the Employee shall forfeit all rights to the Shares. Notwithstanding the
foregoing, the Compensation Committee of the Board of Directors of the Company
may, in its sole discretion, waive the restrictions on, and the vesting
requirements for, the Shares.

4. Voting and Dividend Rights. During the Restriction Period, the Employee shall
have the right to vote the Shares and to receive any cash dividends payable with
respect to the Shares, as paid, less applicable withholding taxes (it being
understood that such dividends will generally be taxable as ordinary
compensation income during such Restriction Period).

5. Transfer Restrictions. This Award and the Shares (until they become
unrestricted pursuant to the terms hereof) are non-transferable and may not be
assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited

6. Withholding Taxes. The Company is authorized to satisfy the actual minimum
statutory withholding taxes arising from the granting, or vesting of this Award,
as the case may be, by deducting the number of Shares having an aggregate value
equal to the amount of withholding taxes due from the total number of Shares
awarded, vested, or otherwise becoming subject to current taxation. The Company
is also authorized to satisfy the actual withholding taxes arising from the
granting or vesting of this Award, or hypothetical withholding tax amounts if
the Employee is covered under a Company tax equalization



--------------------------------------------------------------------------------

policy, as the case may be, by the remittance of the required amounts from any
proceeds realized upon the open-market sale of the vested Shares by the
Employee. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
vested Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Employee under
applicable tax laws. If the Employee is covered by a Company tax equalization
policy, the Employee also agrees to pay to the Company any additional
hypothetical tax obligation calculated and paid under the terms and conditions
of such tax equalization policy.

7. Death of Employee. If any of the Shares shall vest upon the death of the
Employee, they shall be registered in the name of the estate of the Employee
except that, to the extent permitted by the Compensation Committee, if the
Company shall have theretofore received in writing a beneficiary designation,
the Shares shall be registered in the name of the designated beneficiary.

8. Board Authorization in the Event of Restatement. Notwithstanding anything in
this Agreement to the contrary, if the Board of Directors of the Company or an
appropriate Committee of the Board determines that, as a result of fraud,
misconduct, a restatement of or a significant write-off not in the ordinary
course affecting the Company’s financial statements, an Employee has received
more compensation in connection with this Award than would been paid absent the
fraud, misconduct, write-off or incorrect financial statement, the Board or
Committee, in its discretion, shall take such action with respect to this Award
as it deems necessary or appropriate to address the events that gave rise to the
fraud, misconduct, write-off or restatement and to prevent its recurrence. Such
action may include, to the extent permitted by applicable law, in appropriate
cases, causing the partial or full cancellation of this Award and, with respect
to Shares that have vested, requiring the Employee to repay to the Company the
partial or full Fair Market Value of the Award determined at the time of
vesting. The Employee agrees by accepting this Award that the Board or Committee
may make such a cancellation, impose such a repayment obligation, or take other
necessary or appropriate action in such circumstances.

9. Other Terms and Definitions. The terms and provisions of the Plan (a copy of
which will be furnished to the Employee upon written request to the Office of
the Secretary, Philip Morris International Inc., 120 Park Avenue, New York, New
York 10017) are incorporated herein by reference. To the extent any provision of
this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. Capitalized terms not otherwise defined herein have
the meaning set forth in the Plan. In the event of any merger, share exchange,
reorganization, consolidation, recapitalization, reclassification, distribution,
stock dividend, stock split, reverse stock split, split-up, spin-off, issuance
of rights or warrants or other similar transaction or event affecting the Common
Stock after the date of this Award, the Board of Directors of the Company is
authorized, to the extent it deems appropriate, to make adjustments to the
number and kind of shares of stock subject to this Award, including the
substitution of equity interests in other entities involved in such
transactions, to provide for cash payments in lieu of Shares, and to determine
whether continued employment with any entity resulting from such a transaction
will or will not be treated as continued employment with the PMI Group, in each
case subject to any Board or Committee action specifically addressing any such
adjustments, cash payments, or continued employment treatment.

For purposes of this Agreement, (a) the term “Disability” means permanent and
total disability as determined under procedures established by the Company for
purposes of the Plan, and (b) the term “Normal Retirement” means retirement from
active employment under a pension plan of any member of the PMI Group or under
an employment contract with any member of the PMI Group on or after the date
specified as the normal retirement age in the pension plan or employment
contract, if any, under which the Employee is at that time accruing pension
benefits for his or her current service (or, in the absence of a specified
normal retirement age, the age at which pension benefits under such plan or
contract become payable without reduction for early commencement and without any
requirement of a particular period of prior service). In any case in which
(i) the meaning of “Normal Retirement” is uncertain under the

 

2



--------------------------------------------------------------------------------

definition contained in the prior sentence or (ii) a termination of employment
at or after age 65 would not otherwise constitute “Normal Retirement,” an
Employee’s termination of employment shall be treated as a “Normal Retirement”
under such circumstances as the Committee, in its sole discretion, deems
equivalent to retirement. “PMI Group” means the Company and each of its
subsidiaries and affiliates. Generally, for purposes of this Agreement, (x) a
“subsidiary” includes only any company in which the Company, directly or
indirectly, has a beneficial ownership interest of greater than 50 percent and
(y) an “affiliate” includes only any company that (A) has a beneficial ownership
interest, directly or indirectly, in the Company of greater than 50 percent or
(B) is under common control with the Company through a parent company that,
directly or indirectly, has a beneficial ownership interest of greater than 50
percent in both the Company and the affiliate.

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
February 4, 2009.

PHILIP MORRIS INTERNATIONAL INC.

/s/ G. Penn Holsenbeck

G. Penn Holsenbeck

Corporate Secretary

Philip Morris International Inc.

 

3